Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No. 2 to the Registration Statement of Triarc Companies, Inc. on Form S-4 of our report dated February 27, 2008 relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Wendys International, Inc.s Annual Report on Form 10-K for the year ended December 30, 2007. We also consent to the reference to us under the heading Experts in such Registration
